 

Exhibit 10.1

 





AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC

c/o American Realty Hospitality Trust, Inc.

405 Park Avenue

New York, NY 10022

 



January 10, 2017

 

Summit Hotel OP, LP

Each of the Sellers listed on Schedule 1 to the Purchase Agreement

c/o Summit Hotel Properties, Inc.

12600 Hill Country Boulevard, Suite R-100

Austin, TX 78738

Attention: Chris Eng, Executive Vice President, General Counsel & Chief Risk
Officer

 

Dear Chris:

 

Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
as of June 2, 2015, by and among the sellers listed on Schedule 1 attached
thereto (each a “Seller” and collectively the “Sellers”), Summit Hotel OP, LP
(“Summit”) and American Realty Capital Hospitality Portfolio SMT, LLC (the
“Original Purchaser”), as amended pursuant to that certain letter agreement
dated as of July 15, 2015 (the “July 15 Letter Agreement”), that certain letter
agreement dated as of August 21, 2015 (the “August 21 Letter Agreement”), that
certain letter agreement dated as of October 20, 2015 (the “October 20 Letter
Agreement”), that certain extension notice dated as of October 26, 2015 (the
“Extension Notice”), that certain reinstatement agreement dated as of February
11, 2016 (the “Reinstatement Agreement”) and that certain letter agreement dated
as of December 30, 2016 (the “December 30 Letter Agreement”, and collectively
with the July 15 Letter Agreement, the August 21 Letter Agreement, the October
20 Letter Agreement, the Extension Notice and the Reinstatement Agreement, the
“Purchase Agreement”).

 

Pursuant to the Reinstatement Agreement, American Realty Capital Hospitality
Portfolio SMT ALT, LLC (the “Purchaser”) replaced the Original Purchaser under
the Purchase Agreement.

 

Sellers and Purchaser desire to change the definition of Closing Date and have
agreed to further amend the Purchase Agreement to reflect such modification on
the terms and conditions set forth in this letter agreement (this “Letter
Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Sellers,
Summit and Purchaser hereby agree that the Purchase Agreement shall be amended
and modified in accordance with Section 14.4 thereof as follows:

 

 

 

 



 

1.       New Closing Date. The definition of “Closing Date” in Section 4.1 of
the Purchase Agreement is hereby amended by deleting the words “January 10,
2017” and replacing them with the words “January 12, 2017”.

 

2.       Ratification. The Sellers and Purchaser ratify and confirm the
continued force and effect of the Purchase Agreement, as modified by this Letter
Agreement. The Sellers and Purchaser agree that all terms and provisions of the
Purchase Agreement shall be and remain in full force and effect as therein
written, except as otherwise expressly provided herein.

 

3.       Binding Effect. This Letter Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and assigns.

 

4.       Counterparts. This Letter Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same Letter Agreement.

 



 2 

 

  

Sincerely,

 





AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC,

a Delaware limited liability company

 

 

  By: /s/ Paul C. Hughes     Name: Paul C. Hughes     Title: Authorized
Signatory  

 

 

 



Signature Page to Letter Agreement

 

 





 

 

 



SUMMIT HOTEL OP, LP,

a Delaware limited partnership (Individually and in accordance with Section
14.20 of the Purchase Agreement on behalf of each Seller)

 

By: SUMMIT HOTEL GP, LLC,

its general partner

 

By: SUMMIT HOTEL PROPERTIES, INC.,

its sole member

 

By: /s/ Chris Eng   Name: Chris Eng   Title: Secretary  

 

 

SUMMIT HOSPITALITY I, LLC,

a Delaware limited liability company

 

By: /s/ Chris Eng   Name: Chris Eng   Title: Secretary  

 

 



Signature Page to Letter Agreement

 

 

 





 